WALTER, Justice.
Winifred Crotwell filed an application for a writ of Habeas Corpus to recover custody of her children from their father, Harold Crotwell. The jury answered that there had been no material change of conditions since granting custody to the father. Based on the verdict, the court rendered judgment denying a change in custody. Mrs. Crotwell has appealed.
She contends the judgment should be reversed because the verdict and judgment are contrary to the evidence and because the court abused his discretion in refusing to grant her a new trial. She contends the court erred in excluding certain evidence and in failing to instruct the jury not to consider appellee’s testimony that “In one sense, it was her that made them hate her, not me.”
In the first trial judgment was rendered on July 25, 1967, awarding custody of the *244children to the father, Harold Crotwell, the appellee herein.
Judgment was rendered in this case on March 19, 1969. We have carefully considered the entire record and the able brief prepared by appellant’s attorney. We find some evidence of probative force which supports the verdict and the judgment. No useful purpose would be served by delineating the evidence introduced in this child custody case. We have considered all of appellant’s points and find no merit in them. They are overruled.
The judgment is affirmed.